DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 31 are presented for examination.  
Allowable Subject Matter
Claims 1 to 28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches power-gating circuits for detecting timing errors and preventing power leakage.  For instance, Assem et al. (High level synthesis-based design Methodology for Dynamic Power Gated FPGAs, IEEE) discloses a method for controlling leakage through power gating wherein logic blocks are powered-down at runtime.  Kunitake et al. (Possibilities to miss predicting timing errors in canary flip-flops, IEEE) discloses a power-gating method that uses a Razor flip-flop technique to reduce supply voltage margins by detecting timing errors.   
 However, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the novel element of the power gating system comprising a logic circuit area that block power supply in a test power down mode.  Specifically, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the combination of elements with the novel element of: “a logic circuit area configured to block a supply voltage being supplied to a plurality of logic gates when a test power down mode is enabled.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar et al.	Zigzag Keeper: A new approach for low power CMOS circuits, IEEE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816.  The examiner can normally be reached on Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Shelly A Chase/Primary Examiner, Art Unit 2112